Name: Commission Regulation (EC) No 631/94 of 21 March 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 94 Official Journal of the European Communities No L 78/23 COMMISSION REGULATION (EC) No 631/94 of 21 March 1994 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 23 458 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 78/24 Official Journal of the European Communities 22. 3. 94 ANNEX I LOT A 1 . Operation No (') : Annex II 2. Programme : 1993 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient ( l0) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of die goods (') (6) f) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B (1 ) (a)) 8 . Total quantity : 2 524 tonnes (3 458 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (*) (8) (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2) (d) and II.B (3)) Markings in French (A1-A3), Spanish (A4-A9) and Portuguese (A10) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 2  22. 5 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 5  5 . 6. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 5  19. 6 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 295 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 3 . 1994, fixed by Commission Regulation (EC) No 420/94 (OJ No L 55, 26. 2. 1994, p. 20) 22. 3 . 94 Official Journal of the European Communities No L 78/25 LOT B 1 . Operation No ('): 1513/93 2. Programme : 1993 3. Recipient (2) : Yemen 4. Representative of the recipient : General Corporation for Foreign Trade and Grains, Sanoa, Baghdad Street, PO Box 710 ; Contact person : Dr. Yahia S. Al'anssi, General Manager (tel . 202345/356/179 ; fax 209511 /542/543 ; telex 2262/2348/2349 A/B GCFTG) 5. Place or country of destination (") : Yemen 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 14 598 tonnes (20 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) (9) : see OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B.2 (d) and II.B.3) Markings in English 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hodeida 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  22. 5. 1994 18 . Deadline for the supply : 26. 6. 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 5 .  5. 6 . 1994 (c) deadline for the supply : 10 . 7 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 5 .  19. 6 . 1994 (c) deadline for the supply : 24. 7 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97/ 295 01 30/296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 3 . 1994, fixed by Commission Regulation (EC) No 420/94 (OJ No L 55, 26 . 2. 1994, p. 20) No L 78/26 Official Journal of the European Communities 22. 3 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106) shall not apply to this amount. (*) Lot B : Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be respon ­ sible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The succesful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (6) Parts A 5  A 7 : The successful tenderer shall supply to the beneficiary or its representative, on delivery, a fumigation certificate (before shipment). Documents (phytosanitary certificate) must be legalized by the diplomatic representation in the country of origin of the goods. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  fumigation certificate (lot B). (8) Notwithstanding OJ No C 114, point II . B. 3 . (c) is replaced by the following : 'the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing goods, with the marking followed by a capital *R\ (10) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (") Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 . 22. 3. 94 Official Journal of the European Communities No L 78/27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 2 524 A 1:380 1443/93 Haiti A 2 : 200 1444/93 Haiti A 3 : 20 1445/93 Madagascar A 4 : 40 1446/93 Bolivia A 5 : 580 1447/93 Chile A 6 : 80 1448/93 Chile A 7 : 120 1449/93 Chile A 8 : 732 1450/93 Cuba A 9 : 352 1451 /93 Cuba AIO : 20 1516/93 Brasil